Citation Nr: 1033288	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUES

1.  Entitlement to service connection for loss of eyesight and 
glaucoma, to include as secondary to medications prescribed by 
VA.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations or specially 
adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2006 and November 2006 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

I.  Loss of Eyesight and Glaucoma

After a thorough review of the Veteran's claims file, the Board 
concludes that the issue of entitlement to service connection for 
loss of eyesight and glaucoma must be remanded for additional 
development and consideration.  

As an initial matter, the procedural history of this claim 
reflects that, in December 2005, the Veteran filed his claim 
seeking service connection for loss of eyesight and glaucoma due 
to "previous prescribed medication 'statins' for cholesterol."  
By an April 2006 rating decision, the RO denied the claim on 
direct and presumptive bases because the evidence did not show 
that the Veteran's loss of eyesight and glaucoma were "related 
to cholesterol medications shown by service medical records and 
demonstrated by evidence following service" and because the 
evidence did not show that glaucoma was manifest to a compensable 
degree within one year of service discharge.  In December 2006, 
the Veteran filed a notice of disagreement, arguing that he "was 
prescribed medication that caused [his] eyesight to worsen."  In 
February 2007, he perfected his appeal.  In a January 2008 VA 
Form 646 and in a July 2008 hearing before the Board, the 
Veteran's representative contended that, according to the 
Physician's Desk Reference, some of the medications prescribed by 
VA for the Veteran's service-connected schizophrenia had adverse 
side effects including "'visual disturbances, corneal opacity, 
corneal edema . . . and optic nerve palsy.'"  The RO interpreted 
the January 2008 VA Form 646 as a new claim for entitlement to 
service connection.  By a June 2008 rating decision, the RO 
separately adjudicated the issue of entitlement to service 
connection "for glaucoma and visual dysfunction secondary to 
medications for schizophrenia."  The RO denied the claim because 
the evidence did not show that the Veteran's "glaucoma or visual 
dysfunction are caused by or is secondary to the medications [he 
took] for [his] service connected schizophrenia."  The Board 
concludes that the RO's treatment of the contentions raised by 
the January 2008 VA Form 646 as a new claim for entitlement to 
service connection for glaucoma and visual dysfunction was 
improper, as the January 2008 VA Form 646 merely espoused a 
different theory of recovery for the claim of entitlement to 
service connection, and did not raise a new claim for entitlement 
to service connection.  See Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005) (a 
service connection claim includes all theories under which 
service connection may be granted); see also Ashford v. Brown, 10 
Vet. App. 120, 123 (1997) (a new etiological theory does not 
constitute a new claim).

As a related matter, another potential theory of recovery for the 
Veteran's claim for entitlement to service connection for loss of 
eyesight and glaucoma, to include as due to medications 
prescribed by VA for elevated cholesterol and medications 
prescribed by VA for service-connected schizophrenia, is under 
38 U.S.C.A. § 1151.  Title 38, United States Code § 1151 provides 
that, where a veteran suffers an injury or an aggravation of an 
injury resulting in additional disability or death by reason of 
VA hospitalization, or medical or surgical treatment, and the 
proximate cause of the additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault on VA's part in furnishing the medical or 
surgical treatment, or the proximate cause of additional 
disability or death was an event which was not reasonably 
foreseeable, compensation shall be awarded in the same manner as 
if such disability or death were service connected.  The RO has 
not adjudicated the Veteran's claim for service connection under 
these provisions, as it is not entirely clear from the claims 
file whether the Veteran meant to pursue a claim under this 
theory.  As a claim for service connection includes all theories 
under which service connection may be granted, the RO must also 
consider the Veteran's claim for entitlement to service 
connection for loss of eyesight and glaucoma under the provisions 
of 38 U.S.C.A. § 1151.  See Bingham, 18 Vet. App. at 474, aff'd 
421 F.3d at 1349.

Review of the Veteran's claim file also reveals that there may be 
additional private medical treatment records pertinent to the 
Veteran's claim which have not yet been obtained.  In August 
2006, the Veteran submitted two authorizations to obtain private 
medical treatment records: one for the Retina Institute of 
Virginia for treatment in July 2004 and October 2004, and one for 
the Virginia Eye Institute for treatment in September 2003, 
November 2004, November 2005, and December 2005.  While the 
claims file reflects that the Veteran submitted some of the 
identified private treatment records, it does not appear that all 
of the records identified in the authorizations provided have 
been obtained.  Specifically, although the Veteran submitted 
private treatment records from the Retina Institute of Virginia 
for treatment from May 2004 through November 2004 and from the 
Virginia Eye Institute for treatment from November 2004 through 
November 2005, the records from the Virginia Eye Institute for 
the months of September 2003 and December 2005 are not of record.  
Therefore, the RO should request all of the Veteran's private 
treatment records from the Virginia Eye Institute, to include 
those dated in September 2003 and December 2005.

In addition, as the Veteran's representative has argued that the 
Physician's Desk Reference shows that some of the medications 
prescribed by VA to treat the Veteran's service-connected 
schizophrenia have adverse side effects affecting vision, the RO 
should obtain a VA examination addressing the etiology of the 
Veteran's loss of eyesight and glaucoma.  See McLendon v. 
Nicholson, 20 Vet. App. 79, 83-86 (2006) (addressing the four 
elements that must be considered in determining whether a VA 
medical examination must be provided as required by 38 U.S.C.A. § 
5103A and noting that the third element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and active service, including equivocal or non-specific 
medical evidence or credible lay evidence of continuity of 
symptomatology).  The types of evidence that "indicate" that a 
current disability may be associated with service include medical 
evidence that suggest a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  Id.

II.  Automotive or Adaptive Equipment and Specially Adaptive 
Housing

The issues of entitlement to a certificate of eligibility for 
financial assistance in the purchase of automotive and adaptive 
equipment or adaptive equipment only and entitlement to a 
certificate of eligibility for financial assistance in acquiring 
specially adapted housing or special home adaptations are 
inextricably intertwined with the issue of entitlement to service 
connection for loss of eyesight and glaucoma because adjudication 
on the service connection issue may affect the merits and outcome 
of these issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that issues are inextricably intertwined and must 
be considered together when a decision concerning one would 
significantly impact on the other).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all VA 
and non-VA medical providers who have treated 
him for his loss of eyesight and glaucoma.  
After obtaining the appropriate 
authorizations where necessary, the RO must 
obtain copies of the related medical records 
that are not already in the claims file, to 
include all private treatment records from 
the Virginia Eye Institute from September 
2003 and December 2005.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, the 
RO must notify the Veteran and his 
representative and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO made 
to obtain those records; (c) describe any 
further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that it is ultimately his 
responsibility to provide the identified 
information.  The Veteran and his 
representative must then be given an 
opportunity to respond.

2.  Thereafter, the Veteran must be provided 
with a VA examination to determine the 
etiology of his loss of eyesight and 
glaucoma.  The examiner must be provided 
with, and review, the Veteran's entire claims 
file in conjunction with the examination.  
All necessary special studies or tests must 
be accomplished.  After a review of the 
claims file, the examiner must provide a 
medical opinion regarding the etiology of the 
Veteran's loss of eyesight and glaucoma, to 
include whether the loss of eyesight and 
glaucoma 1) is directly related to active 
duty service; 2) is related to a service-
connected disability, to include 
schizophrenia; 3) was caused by any of the 
prescriptions provided by VA for elevated 
cholesterol or schizophrenia; 4) was due to 
carelessness, accident, negligence, lack of 
proper skill, error in judgment, or similar 
instances of fault by VA in prescribing such 
medications; and/or 5) was a reasonably 
foreseeable result of the care provided by VA 
by prescribing such medications.  In 
addressing these questions, the examiner must 
state whether VA failed to exercise the 
degree of care that would be expected of a 
reasonable health care provider in 
prescribing any medication to treat elevated 
cholesterol or schizophrenia, or whether the 
treatment was conducted with or without the 
Veteran's consent.  In determining whether an 
event was reasonably foreseeable or not, the 
examiner must discuss whether or not the any 
loss of eyesight or glaucoma found is 
considered to be an ordinary risk of the 
schizophrenia or cholesterol-lowering 
medications prescribed.  If such risks are 
known, the examiner must discuss whether they 
are the type of risk that a reasonable health 
care provider would have disclosed to the 
Veteran.  A complete rationale for all 
opinions must be provided.  If the examiner 
cannot provide any of the requested opinions 
without resorting to speculation, it must be 
so stated, and the examiner must provide the 
reasons why an opinion would require 
speculation.  The report prepared must be 
typed.

2.  The RO must notify the Veteran that it is 
his responsibility to report for any 
scheduled examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable. 

4.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

5.  After completing the above actions, 
reviewing the additional evidence submitted, 
and conducting any other development that may 
be indicated, the RO must readjudicate the 
Veteran's claim of entitlement to service 
connection for loss of eyesight and glaucoma, 
to include as due to VA-prescribed 
cholesterol lowering medications and VA-
prescribed medications for service-connected 
schizophrenia, as well as under the 
provisions of 38 U.S.C.A. § 1151.  
Thereafter, the RO must also readjudicate the 
issues of entitlement to a certificate of 
eligibility for financial assistance in the 
purchase of automotive and adaptive equipment 
or adaptive equipment only and entitlement to 
a certificate of eligibility for financial 
assistance in acquiring specially adapted 
housing or special home adaptations.  If any 
of the claims remain denied, a supplemental 
statement of the case must be provided to the 
Veteran and his representative.  After the 
Veteran and his representative have had an 
adequate opportunity to respond, the appeal 
must be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


